Title: From Alexander Hamilton to William Short, 30 June 1792
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentJune 30. 1792.
Sir

I have before me your letter of the 22nd. of April last.
As I doubt not the details of the projected mangement will leave sufficient latitude, as to time, to avoid embarrassment to the Treasury, it cannot but be satisfactory.
A bill has been drawn in favour of the Secretary of State on our Commissioners for One hundred and twenty three thousand, seven hundred and fifty Guilders, which, together with the Five hundred thousand, of which you were advised by my letter of the 2nd. of April last will constitute part of the fund which may be reserved for the arrangement in question. I shall forbear any further drafts ’till I am advised of its completion.
You will no doubt take care to retain a competent sum for the payment of the Interest, which shall be payable during the present year on the Dutch and Antwerp Loans.
With much consideration   I have the honor to remain   Sir   Your obedient servant
Alexander Hamilton
William Short Esqr.Minister Resident at the Hague.
